
	
		I
		112th CONGRESS
		1st Session
		H. R. 3039
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Heck (for
			 himself, Mr. Mack,
			 Mr. Amodei,
			 Ms. Berkley,
			 Mr. Wilson of South Carolina, and
			 Mr. Posey) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote job creation in the United States by directing
		  the Secretary of State to address inefficiencies in the visa processing system
		  that discourage overseas business and leisure travel to the United States, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Welcoming Business Travelers and Tourists to America Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)International
			 travel to the United States generates more than $134 billion annually in
			 exports and supports 1.8 million United States jobs.
			(2)Each overseas
			 visitor spends an average of $4,000 at hotels, restaurants, and other United
			 States businesses.
			(3)As an industry
			 sector, travel and tourism creates one of the country’s only balance-of-trade
			 surpluses, valued at $31.7 billion in 2010.
			(4)Global travel
			 spending is expected to double over the next decade, reaching $2.1
			 trillion.
			(5)While world-wide
			 long-haul international travel grew by 40 percent between 2000 and 2010, the
			 United States market share of long-haul travel dropped from 17 percent in 2000
			 to 12 percent during the same timeframe.
			(6)Over that decade,
			 the United States lost the opportunity to welcome 78 million visitors and
			 generate $606 billion in direct and downstream spending.
			(7)The volume of
			 travel to the United States, as compared with other global destinations, is
			 particularly uncompetitive from emerging markets with fast growing
			 demand.
			(8)Lagging overseas
			 arrivals result in large part from a United States visa application process
			 that is perceived by potential business and leisure travelers as inefficient,
			 time consuming, and inaccessible.
			(9)The Government
			 Accountability Office has reported that the Department of State’s efforts to
			 address staffing, facilities, and other consular constraints are generally
			 temporary, unsustainable, and insufficient to meet expected increases in demand
			 for nonimmigrant visa applications.
			(10)Instituting new
			 procedures to make the visa process more efficient without reducing security
			 protocols and developing longer-term plans that accurately meet increasing
			 workload demand can systemically address visa application backlogs and
			 inefficiencies.
			(11)By regaining 17
			 percent of the long-haul travel market in 2015 and sustaining it through 2020,
			 the United States can attract 98 million more visitors, create 1.3 million
			 additional jobs, and generate $859 billion in United States economic output by
			 2020.
			(12)Increased
			 international travel to the United States also achieves United States foreign
			 policy objectives by introducing foreign visitors the United States and to
			 Americans, who are the United States best goodwill ambassadors.
			(13)The Department of
			 State recently implemented some reforms to accelerate visa application
			 processing in China and Brazil, laying the foundation to increase capacity, but
			 still requires additional reforms to meet demand on a permanent, systemic
			 basis.
			(14)Removing the
			 self-imposed barriers in the visa application process that currently discourage
			 inbound international travel to the United States would yield significant
			 economic and public diplomacy benefits for the United States.
			3.Visa
			 processingNotwithstanding
			 any other provision of law, the Secretary of State shall set a visa processing
			 standard of 12 or fewer calendar days at United States diplomatic and consular
			 missions in China, Brazil, and India, and use machine readable nonimmigrant
			 visa fees to hire a sufficient number of Foreign Service officers and limited
			 non-career appointment consular officers to meet and maintain such standard
			 throughout the year.
		4.Visa
			 video-conferencing
			(a)Pilot
			 programThe Secretary of
			 State shall conduct a two-year pilot program for the processing of nonimmigrant
			 visas using secure remote video-conferencing technology as a method for
			 conducting visa interviews of applicants, and shall work with other Federal
			 agencies that use such secure communications to help ensure security of the
			 video-conferencing transmission and encryption.
			(b)RulemakingNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of State shall initiate a rulemaking
			 process to establish the pilot program described in subsection (a), criteria
			 for participation in such program, and the fee for such program in accordance
			 with subsection (d).
			(c)ParticipationThe Secretary of State shall ensure that
			 the pilot program described in subsection (a) includes as many visa applicants
			 as practicable by—
				(1)establishing a
			 reasonable cost of enrollment;
				(2)providing such
			 applicants with clear and consistent eligibility guidelines; and
				(3)making program
			 enrollment convenient and easily accessible.
				(d)FeesThe Secretary of State may impose a fee for
			 the pilot program described in subsection (a). Such fee may not exceed the
			 aggregate costs associated with such program and shall be credited to the
			 Department of State for purposes of carrying out such program. Amounts so
			 credited shall remain available until expended.
			(e)ReportNot later than one year after initiating
			 the pilot program described in subsection (a) and again not later than 90 days
			 after the conclusion of the two-year period referred to in such subsection, the
			 Secretary of State shall submit to the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the Senate a
			 report on such pilot program. Each such report shall assess the efficacy of
			 using secure remote video-conferencing technology as a method for conducting
			 visa interviews of applicants, including any effect such method may have on an
			 interviewer’s ability to determine an applicant’s credibility and uncover
			 fraud, and shall include recommendations on whether such program should be
			 continued, broadened, or modified.
			5.Data on visa interview
			 wait timesThe Secretary of
			 State shall post on the Web site of the Department of State the following data
			 relating to nonimmigrant visas for each United States diplomatic and consular
			 mission:
			(1)The monthly median wait times measured in
			 calendar days for the past 12 months for a nonimmigrant visa interview
			 appointment.
			(2)The monthly median
			 wait times measured in calendar days for the past 12 months for a nonimmigrant
			 visa to be processed.
			6.Visa system
			 performance assessmentThe
			 Secretary of State shall submit to the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the Senate a
			 report that includes the following:
			(1)An annual forecast of demand through 2020
			 for nonimmigrant visas in the key high-growth markets of Brazil, China, and
			 India.
			(2)A
			 description of the methodology used to determine the annual demand forecasts in
			 accordance with paragraph (1) for nonimmigrant visas in Brazil, China, and
			 India, including—
				(A)details on the
			 internal and external studies utilized to prepare such forecasts; and
				(B)details on whether
			 such methodology utilizes the Department of Commerce’s analysis of visitor
			 arrival projections.
				(3)A
			 comparison of the Department of State’s nonimmigrant visa demand projections
			 and the Department of Commerce’s yearly visitor arrival projections for Brazil,
			 China, and India through 2020 and details on whether the Department of State’s
			 workload projections for each such country align with the Department of
			 Commerce’s yearly visitor arrival projections.
			(4)A
			 description of the practices and procedures currently used by each United
			 States diplomatic and consular mission in Brazil, China, and India to manage
			 nonimmigrant visa workload.
			(5)Information on
			 short- and long-term plans developed to meet the forecasted demand for
			 nonimmigrant visas through 2020 in Brazil, China, and India, including facility
			 expansion needs.
			(6)The total number
			 of limited non-career appointment (LNA) consular officers the Department of
			 State would need to hire annually through 2020 to maintain a 12 or fewer
			 calendar day nonimmigrant visa processing standard in Brazil, China, and India,
			 in accordance with section 3.
			(7)Information on the
			 strategies the Department of State will use to maximize existing consular and
			 embassy space to accommodate the new LNA personnel referred to in paragraph
			 (6).
			7.Visa validity
			 periodIf the Secretary of
			 State can demonstrate no adversarial effects to the United States, the
			 Secretary may modify or enter into agreements with certain countries on a
			 non-reciprocal basis to allow for longer visa validity periods than the periods
			 with such countries that are in existence as of the date of the enactment of
			 this Act.
		
